IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE                                   No. 69762
                 HONORABLE MICHAEL FLETCHER,
                 WALKER RIVER TOWNSHIP JUSTICE
                 OF THE PEACE, COUNTY OF LYON,
                 STATE OF NEVADA.
                                                                                FILED
                                                                                APR 29 2016
                                                                                st, E IC LINDE


                                                                           BY   Natike
                                                                                     DEP




                            ORDER ADMINISTRATIVELY CLOSING CASE

                             This matter was docketed in this court on February 2, 2016,
                 with the filing of a certified copy of the Stipulation and Order of Consent
                 to Public Reprimand. See Procedural Rules of the Nevada Commission on
                 Judicial Discipline ("PRJDC"), Rule 29 (upon entry of an order of
                 discipline pursuant to a stipulation and consent, the commission must file
                 a certified copy of the order with the clerk of thefl supreme court). Because
                 this is a consent order, the clerk of this court is directed to
                 administratively close this matter.
                             It is so ORDERED.



                                                                                           CA.



                 cc: Nevada Commission on Judicial Discipline
                      Arrascada & Aramini, Ltd.




SUPREME COURT
     OF
     NEVADA


(0) 1947A   ae                                                                       Ro_ rsq(-1(p